DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 14th, 2022 has been entered. Claims 11-18 and 20 are pending. Claims 11 and 20 have been amended and claim 19 has been canceled by the Applicant.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alfred K. Dassler on May 3, 2022.
The application has been amended as follows: 
Claim 11, line 20, “the environment” has been changed to -an environment-.
Claim 20, line 22, “the environment” has been changed to -an environment-.
Allowable Subject Matter
Claims 11-18 and 20 are allowed.
Applicant's amendments and arguments filed March 14th, 2022 were fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 11 and 20, the prior art fails to teach or show, alone or in combination, the claimed electrical switching device, comprising a switching chamber or an encapsulation housing; a fluid insulating medium disposed in said switching chamber or in a storage volume connected to said switching chamber; and a filter disposed on or adjacently to said outlet and configured to filter out gaseous constituents of the fluid insulating medium, and reaction products thereof, which are conveyed through said outlet, said filter configured for releasing said fluid insulating medium exiting said filter into the environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833